Citation Nr: 9935946	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  99-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's period of active service 
is from May 1968 to December 1969. 


FINDING OF FACT

The veteran has been diagnosed with PTSD related to his 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Furthermore, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the record contains statements by the veteran, 
in writing, during the January 1999 appeal hearing at the RO 
and during the October 1999 video conference hearing before 
the undersigned member of the Board, basically contending 
that his current diagnosis of PTSD is related to service.  
Specifically, the veteran contends that during his service he 
was required to carry an automatic weapon with bullets, which 
put him in a constant state of alert and which affected him.  
Other alleged stressors were the nightly sounds of automatic 
fire in the background and pop-up flares, and constant enemy 
attacks to his base, such as a February 1969 enemy attack he 
reported he lived through while he was in Red Beach, Vietnam.  
In addition, he noted he witnessed a wounded in action (WIA) 
being medically evacuated from his company due to a severe 
wound to the head.  Furthermore, he listed the names of 
fellow soldiers who he noted could verify his assertions; the 
listed soldiers included, but were not limited to, Paul 
Nutter, Dwight Powers, Don Werley, Ronnie Whiteshirt, 
Sergeant Gray, and Richard Wims.  Moreover, the evidence of 
record includes written statements from Pauline Romannose, 
Bessie Blackbear, Don Werley, Paul Nutter and Sergeant Melvin 
tending to further support the veteran's contention that his 
PTSD is related to his service.

With respect to the medical evidence of record, the veteran's 
service medical records are negative for any complaints of or 
treatment for any psychiatric symptomatology.  However, the 
post-service medical evidence includes a January 1998 VA PTSD 
examination report which notes the veteran was in touch with 
reality and without delusions or suicidal/homicidal 
ideations, but reported having occasional flashbacks and very 
intense thoughts of Vietnam. As a result, the veteran was 
diagnosed with mild PTSD.  In addition, a January 1999 
statement from the Vet Center notes the veteran had attended 
the anger management group in the Spring of 1998 and the PTSD 
group in the Spring of 1999, which clearly indicated he 
continues to suffer from PTSD symptoms.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for PTSD is well grounded.  Specifically, 
the Board concludes that the January 1998 VA PTSD examination 
report and the January 1999 statement from the Vet Center, as 
discussed above, provide the necessary nexus between the 
veteran's current diagnosis of PTSD, and his active service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  However, as additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.

REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this regard, the veteran's service records show he served 
in Vietnam, as well as that he received the Republic of 
Vietnam Meritorious Unit Citations (Gallantry Cross Color).  
In this regard, the Board notes that the Republic of Vietnam 
authorized the award of unit awards to American units, such 
as the Republic of Vietnam Gallantry Cross Citation which 
makes specific reference to combat.  However, unit 
citations/awards are, as the name implies, given for unit 
actions and not for individuals.  Hence, the fact that an 
individual was in a unit which received an award based on 
combat is not necessarily evidence that the veteran engaged 
in combat.  However, such awards may be utilized in 
determining as part of the overall record whether or not the 
individual was in combat.

With respect to whether the veteran engaged in "combat with 
the enemy," the Board finds that the veteran's alleged 
stressors are not combat related, and that the evidence does 
not show he in fact engaged in "combat with the enemy" 
and/or that he received any related recognized individual, as 
opposed to unit, military combat citations.  As such, the 
veteran has not shown he qualifies for the combat veteran's 
special consideration under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).  Therefore, as the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressors, the record must contain 
service records or other evidence which corroborate the 
veteran's testimony or statements.  See Zarycki, 6 Vet. App. 
98; Doran v. Brown, 10 Vet. App. 283 (1994).

However, given that the January 1998 VA PTSD examination 
report and the January 1999 statement from the Vet Center, as 
discussed above, provide the necessary nexus between the 
veteran's current diagnosis of PTSD, and his active service, 
the Board finds that additional development is necessary 
prior to appellate adjudication.  In this respect, the Board 
notes the claims file does not contain any indication that 
the RO has attempted to verify any alleged stressful 
incidents related by the veteran, in writing, during the 
January 1999 appeal hearing at the RO and during the October 
1999 video conference hearing before the undersigned member 
of the Board, by contacting the appropriate custodian of the 
relevant service records.  As a result, there is no 
indication in the claims file that the above mentioned PTSD 
diagnosis is related to any specific traumatic events which 
have been verified.  In this regard, the law indicates that 
any diagnosis of PTSD must be based on a stressor history 
which has been verified.  38 C.F.R. § 3.304(f).  As an 
examination based on a questionable history is inadequate for 
rating purposes, West v. Brown, 7 Vet. App. 70, 78 (1994), it 
is necessary that the veteran's stressors be verified, as 
well as that the veteran be provided a new examination where 
the examiner has an accurate, verified history of the 
veteran's military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to almost anyone," as required by the Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.130 
(1999); See also Cohen v. Brown, 10 Vet. App. 128, 141-142 
(1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  With the information the veteran 
provided in his various written 
statements, during the January 1999 
appeal hearing at the RO and during the 
October 1999 video conference hearing 
before the undersigned member of the 
Board, and the evidence of record, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary and a copy of the veteran's 
DD 214, DD 215 and DA 20, and any other 
associated service documents, should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
for verification of the veteran's claimed 
stressors.  This review is specifically 
requested to include a search for any 
situation or operational reports 
pertaining to any incidents described by 
the veteran, including the February 1969 
enemy attack of his base.  Any 
information obtained is to be associated 
with the claims folder.

2.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

3.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD.  The veteran should be advised that 
failure to report for the scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 2, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current PTSD 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors verified (found to be 
established) by the RO.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosis of PTSD is 
related to the verified stressors.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.  

5.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for PTSD, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







